Citation Nr: 1419190	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-33 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran Appellant represented by:  Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1960 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA), Regional Office (RO).

In June 2011 and December 2011, the Board remanded the case for further development, which has not been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).
 
The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

In its remand in December 2011, the Board directed that Veteran be afforded a VA examination by an audiologist who has not previously examined him.  

The record shows that the same audiologist conducted the VA examinations before and pursuant to the Board's remand.

Since the requested development requested by the Board has not been completed, further action to ensure compliance is required.  Stegall v. West, 11 Vet.App. 268 (1998).






Accordingly, the case is REMANDED for the following action:


1. Afford the Veteran a VA examination by an audiologist who has not previously examined the Veteran to determine: 

Whether it is at least as likely as not (probability of 50 percent) that the current hearing loss disability is related to noise exposure in service?  

In formulating an opinion, the VA audiologist is asked to consider the following: 

The Veteran was born in 1943.  The Veteran's period of active duty was for April 1960 to April 1964.  He served as a rifleman in the United States Marine Corps, which would have included noise exposure from marksmanship training and familiarization with other small arms as well as exposure to larger weapons.  

After service, in 2009, at the age of 66, sensorineural hearing loss by audiogram was first documented.  The history of post-service occupational or recreational noise exposure is not entirely clear.  

The Veteran is competent to describe noise exposure in service and his statements about noise exposure in service are credible.  






The Veteran's file must be made available to the VA examiner for review. 

2.  After the development requested has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



